Citation Nr: 1737735	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  14-09 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for a vestibular disorder, to include as secondary to service-connected bilateral hearing loss.  

2.  Entitlement to a rating in excess of 90 percent for service-connected bilateral hearing loss.  

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Veteran represented by:	J. McElfresh, Agent


WITNESS AT HEARINGS ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

B. Garcia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1958 to December 1959.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.  The matters have since been transferred to the RO in Salt Lake City, Utah.  

In September 2015, the Veteran testified at a Board videoconference hearing before a Veterans Law Judge (VLJ).  As that VLJ was not able to participate in a decision on appeal, the Veteran testified at a Board videoconference hearing before the undersigned VLJ in April 2017.  See 38 U.S.C.A. § 7107(c); 38 C.F.R. §§ 19.3, 20.707.  Transcripts of both proceedings are associated with the claims file.  

In October 2015, the Board reopened the claim for service connection for a vestibular disorder and remanded it, along with the Veteran's claim for an increased rating for bilateral hearing loss, for additional development.  These claims were also remanded by the Board in February 2017 to schedule the Veteran for a Board videoconference hearing.  

As noted in the Board's February 2017 order, the issue of entitlement to a TDIU has been raised by the record pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), as it is considered part and parcel of the Veteran's increased rating claim for his bilateral hearing loss disability.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


REMAND

The Veteran is seeking entitlement to service connection for a vestibular disorder, to an increased rating for bilateral hearing loss, and to a TDIU.  Before a decision can be reached on his claims, a remand is necessary to ensure that there is a complete record upon which to afford the Veteran every possible consideration.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

At his April 2017 Board hearing, the Veteran indicated that he received a cochlear implant in or around December 2014 on account of his bilateral hearing loss disability.  He also testified that his balance problems, which he attributes to his claimed vestibular disorder, became worse after receiving the cochlear implant.  In addition, he stated that the surgeon who performed the cochlear implant surgery informed him that he could probably expect additional vestibular symptoms after receiving the implant.  A review of the record reflects that VA treatment records were last associated with the Veteran's claims file in April 2014, and there are no VA treatment records documenting his cochlear implant surgery.  Thus, the Veteran's claims must be remanded to associate with the claims file any outstanding and relevant VA treatment records.  See 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2); see also Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  

The record also reflects that there might be outstanding private medical records that are pertinent to the Veteran's claims.  Specifically, VA treatment records dated in March and April 2012 refer to outside treatment for the Veteran's dizziness at Intermountain Dixie Regional Rehabilitation, but these records do not appear to be associated with the claims file.  An April 2013 VA ENT consult states that the Veteran was getting vestibular therapy at an outside, but unidentified, facility.  In addition, a March 2014 non-VA care hospital notification note provides that the Veteran was sent to the Dixie Regional emergency room after reporting lightheadedness and vision changes.  Finally, an April 2016 addendum to the Veteran's February 2016 VA ear conditions examination notes that a vestibular evaluation was performed at the Rocky Mountain Hearing and Balance Center on April 12, 2016, but records pertaining to that evaluation do not appear to be associated with the claims file.  On remand, the AOJ should make reasonable efforts to obtain these private treatment records, in addition to any others that are adequately identified.  See 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(1).  

VA's duty to assist includes affording claimants a VA examination, or obtaining a medical opinion, when necessary to decide a claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  With respect to the instant service connection claim, the Veteran was afforded VA examinations in January 2011 and February 2016, and a medical opinion was obtained, in April 2016.  However, the Board finds that an additional medical opinion is needed before it can adjudicate the Veteran's claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  Specifically, in support of the Veteran's claim, the Veteran's representative submitted an article in June 2014 from VA's Journal of Rehabilitation Research and Development regarding auditory and vestibular dysfunction associated with blast-related traumatic brain injury.  See Stephen A. Fausti, et al., Auditory and Vestibular Dysfunction Associated with Blast-Related Traumatic Brain Injury, 46 J. Rehabilitation Res. & Dev. 797 (2009).  As there is no indication that any of the examiners considered this medical article, a medical opinion that addresses this article is warranted on remand.  In addition, as the medical opinions of record do not clearly address whether the Veteran's service-connected bilateral hearing loss might have aggravated his claimed vestibular disorder, an opinion that addresses this question is needed before the Board can adjudicate the Veteran's claim.  In rendering this opinion, the examiner should consider the Veteran's contention that his balance problems have worsened since receiving his cochlear implant.  

The Veteran's TDIU claim is inextricably intertwined with his claim for an increased rating for bilateral hearing loss.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (providing that two issues are "inextricably intertwined" when they are so closely related that a final Board decision cannot be rendered until the other issue has been considered).  As such, the Board will defer consideration of the Veteran's TDIU claim until outstanding VA treatment records are obtained.  See id.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.	Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  

In particular, obtain any outstanding VA treatment records pertaining to the Veteran's cochlear implant surgery dated in or around December 2014.  A search for any outstanding VA treatment records should include records from the San Diego, CA; Long Beach, CA; Salt Lake City, UT; and Las Vegas, NV VAMCs.  

In addition, associate with the claims file the vestibular evaluation that was performed at the Rocky Mountain Hearing and Balance Center on April 12, 2016, that is referred to in the April 2016 addendum to the February 2016 VA ear conditions examination.  

In addition, attempt to obtain private medical records from Intermountain Dixie Regional Rehabilitation dated in March and April 2012; from a non-identified facility for vestibular therapy in or around April 2013; and from Dixie Regional ER in March 2014.  

Follow the procedures for obtaining the records, as set forth by 38 C.F.R. § 3.159(c), and obtain VA Form 21-4142 releases if necessary.  If VA attempts to obtain any outstanding records that are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).  

2.	Thereafter, obtain a supplemental medical opinion from an appropriate examiner regarding the nature and etiology of the Veteran's claimed vestibular disorder.  Please note that the April 2016 VA examiner indicated that review by a neurologist might be necessary.  The claims file, including a copy of this remand, must be made available to the examiner.  If, and only if, determined necessary by the examiner, the Veteran should be scheduled for another VA examination.  The examiner should respond to the following:  

a.  The examiner should opine as to whether it is at least as likely as not that the Veteran's claimed vestibular disorder was caused by the Veteran's active duty service, to include the Veteran's MOS-related duties of shooting a 106 mm. recoilless rifle up to several times a day for two months, as reflected in a March 2014 statement from the Veteran.  

In rendering this opinion, the examiner should note and address the 2009 article from VA's Journal of Rehabilitation Research & Development regarding auditory and vestibular dysfunction associated with blast-related traumatic brain injury, which was submitted by the Veteran in June 2014, and which is noted above.  

b.  The examiner should opine as to whether it is at least as likely as not that the Veteran's claimed vestibular disorder was aggravated by his service-connected bilateral hearing loss disability.  

In rendering this opinion, the examiner should address the Veteran's contention, as reflected in his April 2017 Board hearing testimony, that balance problems associated with his claimed vestibular disorder have increased since receiving his cochlear implant.  The examiner should also consider an October 2013 VA otolaryngology note, which states that the physician discussed the fact that the Veteran's dizziness could become permanently worse after receiving cochlear implant surgery.  

"Aggravated" for VA purposes means that the condition is permanently worsened beyond its natural progression.  

If the Veteran's service-connected bilateral hearing loss is found to aggravate his claimed vestibular disorder, the examiner should identify the percentage of disability that is attributable to the aggravation.  See 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 (1995).

A complete rationale should be provided for any opinion expressed.  The examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.  If the examiner is unable to reach an opinion as to any of the information requested above without resorting to speculation, he or she should explain the reasons for such inability and comment on whether any further tests, evidence, or information would be useful in rendering the opinion being sought.  

3.	After completing the development requested above, in addition to any other development deemed necessary by the AOJ, re-adjudicate the Veteran's claims.  If the benefits sought are not granted in full, furnish the Veteran and his representative an SSOC, and return the case to the Board, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  


_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).  

